Citation Nr: 0828896	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar strain. 

2.  Entitlement to service connection for a lumbar strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that denied 
the benefit sought on appeal. The veteran, who had active 
service from May 1965 to May 1968, appealed to the BVA, and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision continued the 
denial of service connection for a lumbar strain. 

2.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision, by itself, or in 
conjunction with the previously submitted evidence, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim. 

3.  A chronic low back disorder was not manifested during 
service, and any currently diagnosed low back disorder, 
including a lumbar strain, is not shown to be causally or 
etiologically related to service. 



CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied service 
connection for a lumbar strain, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).

2.  The additional evidence presented since the October 2002 
rating decision is new and material and the claim for service 
connection for a lumbar strain is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  A lumbar strain was not incurred or manifested during 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2004 and March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006);Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and the duty to assist 
has prejudiced him in the adjudication of his appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the RO has satisfied the duty to notify 
and the duty to assist and will proceed to the merits of the 
veteran's appeal. 



New and Material Evidence

The veteran's claim for service connection for a lumbar 
strain was previously considered and denied by the RO in 
December 1993.  That rating decision noted complaints of 
lower back pain during service, that the veteran reported 
treatment for lower back pain after discharge in August 1993, 
and VA treatment records contained a diagnosis of a of lumbar 
strain.  The RO denied the veteran's claim on the basis that 
there was no evidence relating the lumbar strain diagnosed 
after service to the complaints of back pain during service.  
After the veteran was provided notice of the decision and of 
his appellate rights, he timely filed a notice of 
disagreement with the RO, but did not perfect his appeal by 
filing a Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The veteran's failure to perfect 
the appellate review process resulted in the rating decision 
becoming final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In 2002, the veteran attempted to reopen the claim for 
service connection for a lumbar strain, but the RO denied the 
claim in an October 2002 rating decision on the basis that he 
had not submitted new and material evidence to reopen the 
claim.  The veteran was notified of that decision and of his 
appellate rights, but did not appeal that decision.  That 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the October 2002 rating decision consists of statements and 
testimony from the veteran, private and VA medical records, 
and a report of a VA examination.  Here, the RO determined 
that new and material evidence had been submitted to reopen 
the claim, and then denied the claim on the merits.  
Regardless of the RO's decision, the Board must determine for 
purposes of jurisdiction whether there is new and material 
evidence sufficient to reopen the claim. See Jackson v. 
Principi, 265 F.3d 1366 (2001); Barnett v. Brown, 83 F.3d 
1380 (1996). 

The Board has reviewed the evidence since the rating decision 
in October 2002 and has determined that the evidence is both 
new and material because it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar strain, specifically, medical evidence of a 
relationship between the current injury and the in-service 
injury, the absence of which was the basis for the previous 
denial of the claim by the RO.  Accordingly, the claim for 
service connection for a lumbar strain is reopened.  



Service Connection

The veteran essentially contends that he has a lumbar strain 
that is related to his active service.  Applicable law 
provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or a disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain the following: (1) Medical evidence of the 
existence of a current disability, (2) medical evidence of an 
in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a relationship or nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999) (citing Caluza v. 
Brown, 7 Vet. App. 498 (1995)). 

Service medical records do note complaints of back pain, 
specifically in July 1967, and in April and May 1968.  
However, at the time of a physical examination performed in 
connection with the veteran's separation from service 
clinical evaluation of the spine was normal and on the Report 
of Medical History portion of the examination the veteran 
denied having recurrent back pain.  

After service, a lumbar strain was first assessed in August 
1993, approximately twenty-five years after service. The 
absence of documented complaints of back pain or a diagnosis 
of a lumbar strain from 1968 to 1993 weighs against the 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
evidentiary gap in this case between the veteran's active 
service and the earliest assessment of lumbar strain 
essentially constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms.  See Forshey v. West, 12 Vet. App. 71 
(1998); aff'd sub. nom. Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses negative evidence which tends to disprove the 
existence of an alleged fact). 

While subsequently dated medical records do show treatment 
for back pain, none of those treatment records address the 
etiology of the veteran's back pain, and more specifically 
whether any diagnosed low back disorder was related to 
service.  The veteran was afforded a VA examination to in 
April 2005 to address that question. However, following the 
examination it was the opinion of the VA examiner that it was 
less likely than not that the veteran's current back problems 
were related in any way to the mechanical-type low back pain 
reported in service. 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for lumbar strain.  In the absence of evidence of 
a present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992). 

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
lumbar strain and service, or a service connected disability, 
by way of a letter from the RO to him, but he has failed to 
do so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of a 
relationship between his lumbar strain and an injury, 
disease, or event in service. While the veteran is clearly of 
the opinion that his lumbar strain is related to service, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or the etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that a service connection for a lumbar strain 
is not established. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lumbar strain is reopened, and 
to this extent, the appeal is granted.

Service connection for a lumbar strain is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


